Per Curiam.—
By the 49th section of the act of 16th June, 1836, relating to reference and arbitration (Stroud’s Purd. tit. Arbitration), every referee or arbitrator is entitled to receive the sum of one dollar for every day necessarily employed by him in the hearing and determination of the cause submitted to him. Although the number of days occupied in making up a determination in this case, bears a great disproportion to the number occupied in hearing the parties and their proofs, yet that circumstance, of itself, does not prove that the referees were not necessarily occupied the whole number of days. And the mere opinion of one referee that the time was wasted, does not establish the fact, especially if contradicted by the opinion of the other referees. It is difficult to lay down any other general rule than this, *412that the party who alleges that the referees are not entitled to pay, must prove to the satisfaction of the court, affirmatively, that they were not necessarily occupied in the hearing and determination of the cause, the number of days for which they claim, or it will be presumed they have done their duty. Every case must of course be governed by its own circumstances, but we are not sufficiently advised that in this case the defendant has just ground of complaint.
Exceptions dismissed.